UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                       X
MICHAEL LINDELL,                                       :
                                                       :     Case No. 1:21-cv-00667-PAC
                                   Plaintiff,          :
                                                       :
                   - against -                         :
                                                       :
MAIL MEDIA INC. d/b/a MAIL ONLINE and                  :
LAURA COLLINS,                                         :
                                                       :
                                   Defendants.         X




           DECLARATION OF SELINA MACLAREN IN SUPPORT OF MOTION
             BY DEFENDANTS MAIL MEDIA, INC. AND LAURA COLLINS
                     TO DISMISS PLAINTIFF’S COMPLAINT


I, Selina MacLaren, hereby declare and state as follows:

         1.        I am over the age of 18 and am not a party to this action. I am an associate in the

law firm of Davis Wright Tremaine LLP, counsel for defendants Mail Media, Inc. and Laura

Collins (collectively, “Defendants”) in the above-captioned action. I am an attorney admitted to

practice in the State of California and District of Columbia, and I am admitted pro hac vice in

this action. I have personal knowledge of the following facts, except those stated on information

and belief, which I am informed and believe to be true.

         2.        Attached to this Declaration as Exhibit A is a true and correct copy of the January

21, 2021 Mail Online news article at issue in this lawsuit that is the subject of this lawsuit.

Compl. ¶ 11 (identifying the article as one authored by Defendant Collins and titled

“EXCLUSIVE: Trump-loving MyPillow CEO Mike Lindell had secret romance with 30 Rock

actress Jane Krakowski and wooed her with flowers and champagne in relationship that

BAFFLED her friends”) (“the Article”). A member of our staff downloaded the Article at my



4832-8811-2612v.3 0049264-000095
instruction from the following Internet address on April 12, 2021:

https://www.dailymail.co.uk/news/article-9164471/MyPillow-CEO-Mike-Lindell-secret-

romance-30-Rock-star-Jane-Krakowski.html. (Exhibit A omits pages from the webpage

containing only advertisements and other material unrelated to this matter.)

         3.        Attached to this Declaration as Exhibit B are true and correct copies of the

following news articles and webpages about Plaintiff Michael Lindell, which I downloaded, or a

member of our staff downloaded at my instruction, on April 9, 2021, from the Internet addresses

identified for these materials. (Exhibit B omits pages from the webpages containing only

advertisements and other material unrelated to this matter.)

              (a) A webpage displaying the results of a Google search I conducted for “Mike

                   Lindell” (in quotation marks, which excludes search results that contain only

                   “Mike” or “Lindell”) which returns approximately 1.5 million results.

              (b) A webpage displaying the results of a Google search I conducted for “My Pillow

                   guy,” which returns about 177 million results.

              (c) A webpage displaying the results of a Google search I conducted for “My Pillow

                   CEO,” which returns about 87 million results.

              (d) Derek Hawkins, “My Pillow, the infomercial sensation, flunks out of Better

                   Business Bureau,” The Washington Post (Jan. 4, 2017), available at:

                   https://www.washingtonpost.com/news/morning-mix/wp/2017/01/04/my-pillow-

                   the-infomercial-sensation-flunks-out-of-better-business-bureau/.

              (e) Sean Neumann, “How My Pillow CEO Mike Lindell and President Trump

                   Became Friends (and Political Allies),” People (Mar. 31, 2020), available at:




                                                    2
4832-8811-2612v.3 0049264-000095
                   https://people.com/politics/how-my-pillow-ceo-mike-lindell-president-trump-

                   became-friends/.

              (f) Tom Jones, “Anderson Cooper calls My Pillow CEO Mike Lindell a ‘snake oil

                   salesman’ for pushing an unproven drug,” Poynter (Aug. 19, 2020), available at:

                   https://www.poynter.org/reporting-editing/2020/anderson-cooper-calls-my-

                   pillow-ceo-mike-lindell-snake-oil-salesman-for-pushing-unproven-drug/.

              (g) Benjamin Fearnow, “Mike Lindell, MyPillow CEO, Tweets, Then Deletes Call

                   for Trump to ‘Impose Martial Law,’” Newsweek (Dec. 20, 2020), available at:

                   https://www.newsweek.com/mypillow-ceo-tweets-then-deletes-call-trump-

                   impose-martial-law-7-states-1556218.

              (h) Maggie Haberman, “Photos of Trump ally who visited the White House capture

                   notes about martial law,” N.Y. Times (Jan. 15, 2021), available at:

                   https://www.nytimes.com/2021/01/15/us/politics/mike-lindell-notes-west-

                   wing.html.

              (i) Annie Karni, “Who is Mike Lindell, one of Trump’s last remaining supporters

                   from corporate America?” N.Y. Times (Jan. 16, 2021), available at:

                   https://www.nytimes.com/2021/01/16/us/politics/mypillow-notes-lindell-

                   trump.html.

              (j) Alison Durkee, “‘Conduct Yourself Accordingly’: Dominion Warned MyPillow

                   CEO Twice Of ‘Imminent’ Litigation Over Election Conspiracy,” Forbes (Jan.

                   18, 2021), available at:

                   https://www.forbes.com/sites/alisondurkee/2021/01/18/dominion-voting-warned-




                                                    3
4832-8811-2612v.3 0049264-000095
                   mypillow-ceo-mike-lindell-of-imminent-litigation-over-election-

                   conspiracy/?sh=2b205b61589c.

              (k) Joseph Pisani and Anne D’Innocenzio, “Stores drop MyPillow after CEO pushes

                   election conspiracies,” Associated Press (Jan. 19, 2021), available at:

                   https://apnews.com/article/stores-drop-my-pillow-

                   7cda3dffd77c1386ebb75f16924ee02c.

              (l) Michael Hiltzik, “Column: What happens to businesses when their CEOs become

                   extremists?” LA Times (Jan. 20, 2021), available at:

                   https://www.latimes.com/business/story/2021-01-20/business-ceos-extremists.

              (m) A screenshot of a video interview with Mike Lindell posted on Twitter on March

                   29, 2021, by account @RightWingWatch, available at:

                   https://twitter.com/RightWingWatch/status/1376546217270910981.

              (n) A Lindell Publishing webpage regarding the book, “What Are the Odds? From

                   Crack Addict…To CEO” by Mike Lindell, available at:

                   https://lindellpublishing.com/mikes-book.

         4.        Attached to this Declaration as Exhibit C is a true and correct copy of the docket

sheet for the case US Dominion, Inc. et al .v. My Pillow, Inc. and Michael J. Lindell, Case No.

1:21-cv-00445 (D.D.C., filed Feb. 22, 2021), which a member of our staff downloaded at my

instruction from the Bloomberg Law court records database on April 2, 2021.

         5.        Attached to this Declaration as Exhibit D are true and correct copies of the

following webpages concerning the Lindell Recovery Network, which a member of our staff

downloaded at my instruction from the below Internet addresses on April 9, 2021:




                                                     4
4832-8811-2612v.3 0049264-000095
              (a) A webpage from the Wayback Machine, a digital archive of the World Wide

                   Web, that shows the Lindell Recovery Network webpage as it was displayed on

                   August 9, 2020. I entered the URL https://lindellrecoverynetwork.org/ into the

                   Wayback Machine website (located at archive.org/web/) and downloaded the

                   August 9, 2020 archival search result on April 6, 2021. The search result is

                   available at

                   https://web.archive.org/web/20200809091527/https://lindellrecoverynetwork.org/.

              (b) A webpage from the charity assessment organization Charity Navigator regarding

                   Lindell Recovery Network, available at

                   https://www.charitynavigator.org/ein/833414628.

         6.        Attached to this Declaration as Exhibit E are true and correct copies of the court

docket sheets in two marriage dissolution proceedings involving Plaintiff: Case Nos. 10-FA-07-

230 (filed May 30, 2007) and 10-FA-13-256 (filed Aug. 20, 2013). A member of our staff

downloaded these records at my instruction from a court records database on April 2, 2021.

         I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct and that this declaration was executed this 12th day of April, 2021,

at Los Angeles, California.



                                                                       /s/ Selina MacLaren
                                                                      SELINA MACLAREN




                                                    5
4832-8811-2612v.3 0049264-000095
